Citation Nr: 0108932	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  94-45 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Entitlement to an increased rating for residuals of a 
crush injury of the left hand, currently evaluated as 50 
percent disabling.

3.  Entitlement to an increased rating for residuals of the 
excision of a metallic foreign body from the right heel, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to October 
1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 
noncompensable rating for left ear hearing loss.

The veteran's claims of entitlement to an increased rating 
for residuals of a crush injury of the left hand, and 
entitlement to an increased rating for residuals of the 
excision of a metallic foreign body from the right heel are 
addressed in the remand attached to this decision.


FINDINGS OF FACT

The veteran's left ear hearing loss is of a severity of no 
more than Level V.


CONCLUSION OF LAW

A compensable rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Code 6100, Tables VI-
VII (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

This claim arises from the veteran's application for an 
increased rating for left ear hearing loss.  There is no 
issue as to substantial completeness of the application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(VCAA), § 3(a), 114 Stat. 2096, 2096 (2000) (to be codified 
at 38 U.S.C. § 5102).  VA has secured all VA and private 
medical records that the veteran has indicated are pertinent 
to this claim, and VA has satisfied its duty to assist with 
respect to such records.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b) and 
§ 5103A(c)).  Evaluation of hearing loss as a disability for 
VA purposes is a mathematical and mechanical process which 
applies findings on official audiometric examinations.  The 
veteran has not indicated that there are any audiological 
evaluations which are not currently of record in his claims 
folder.  His vocational rehabilitation records have been 
associated with the record on appeal.

In addition, the veteran has been advised of the evidence 
necessary to substantiate his claim, by means of the 
statement of the case, supplemental statements of the case, 
letters, and information provided at his hearing, that have 
been provided during the appellate process.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified at 38 
U.S.C. § 5103(a)).  Therefore, the Board finds that the 
requirements set forth in the VCAA with regard to notice and 
development of the veteran's claim, have been satisfied.

Service connection for left ear hearing loss was established 
by a May 1981 rating decision, which assigned a 
noncompensable rating.  That rating was continued by an 
August 1994 rating decision which is the subject of this 
appeal.

The severity of a disability for VA rating purposes is 
ascertained by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  At the time of the veteran's claim hearing loss 
was evaluated pursuant to the criteria found in Diagnostic 
Codes 6100-6110 of the Schedule.  38 C.F.R. §§ 4.85-4.87 
(1998).  Under these criteria, the degree of disability for 
bilateral hearing loss is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I for essentially normal acuity 
through Level XI for profound deafness.  Evaluations of 
unilateral defective hearing range from noncompensable to 10 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech reception tests 
together with the average hearing-threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second.  In situations where 
service connection has been granted for defective hearing 
involving one ear only, and the veteran does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at Level X or 
XI.  38 U.S.C.A. §§ 1155, 1160 (West 1991); 38 C.F.R. Part 4, 
§§ 4.85-4.87, Diagnostic Codes 6100-6110, Tables VI-VII 
(1998).  See also, 38 C.F.R. § 4.85-4.87, Diagnostic Code 
6100 (2000).
 
The criteria for rating hearing loss were amended during the 
pendency of the veteran's appeal, effective June 10, 1999.  
See 64 Fed. Reg. 25202-25210 (May 11, 1999).  Pursuant to the 
criteria in effect subsequent to June 10, 1999, the same 
table is used for evaluation of hearing loss in most cases.  
However, a different table is provided for use where all of 
the pure tone thresholds are over 55 decibels in a service-
connected ear; or where a service-connected ear has a pure 
tone threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz; or where the examiner 
certifies that the use of the speech discrimination test is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (2000).  The veteran was 
informed of these amended criteria for the evaluation of 
hearing loss in the February 2000 supplemental statement of 
the case.

The United States Court of Appeals for Veterans Claims 
(Court) has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to June 10, 1999, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

The evidence does not show that all of the puretone 
thresholds were over 55 decibels on any of the veteran's VA 
audiometric evaluations.  Furthermore, no examining 
audiologist has certified that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, or 
for any other reason.  However, one audiometric examination 
does show that the veteran's left ear had a puretone 
threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Therefore, in evaluating the 
results of that audiometric examination, the amended criteria 
could be more favorable to the veteran's claim.  However, the 
resulting level of hearing loss still does not warrant a 
compensable rating.  The different table in the amended 
criteria is not applicable to any other audiometry results.  
The old and new criteria are identical for all other 
audiometry results.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

On VA audiometric evaluation in July 1994, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
30
65
65
70

The average pure tone threshold was 58 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the left ear. Those findings constitute Level II hearing 
in the left ear, warranting a noncompensable rating.

VA audiometry in December 1994 revealed puretone thresholds, 
in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
30
65
70
65

The average puretone threshold was 58 decibels.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the left ear. Those findings constitute Level III hearing 
in the left ear, warranting a noncompensable rating.

VA audiometric evaluation in August 1996 revealed puretone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
30
75
75
75

The average puretone threshold was 64 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the left ear. Pursuant to 38 C.F.R. § 4.86(b) (2000), the 
veteran's level of hearing loss would be measured using Table 
VIA because his pure tone threshold is 30 decibels at 1000 
Hertz and is 75 decibels at 2000 Hertz.  Using Table VIA, 
pursuant to the current criteria for rating hearing loss 
(which are more favorable in this instance), those findings 
constitute Level V hearing in the left ear, warranting a 
noncompensable rating.  The level of hearing loss found using 
table VIA, Level V, is higher than the Level II which is 
extrapolated from Table VI.

VA audiometry in May 1997 found puretone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
45
70
85
80
The average puretone threshold was 70 decibels.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the left ear. The provisions of 38 C.F.R. § 4.86 (2000) 
are inapplicable as the veteran's thresholds are not all 
greater than 55 decibels and the veteran has a threshold 
greater than 30 decibels at 1000 Hertz.  The findings 
constitute Level III hearing, warranting a noncompensable 
rating.

VA audiometry in August 1998 found puretone thresholds, in 
decibels, as follows:



HERTZ


1000
2000
4000
LEFT
40
70
75

Those findings are incomplete for rating purposes, as they do 
not include a puretone threshold at 3000 Hertz.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the left ear.

VA audiometry in September 1998 revealed puretone thresholds, 
in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
40
70
75
75

The average puretone threshold was 65 decibels.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the left ear. The provisions of 38 C.F.R. § 4.86 (2000) 
are not applicable, as the puretone thresholds are not all 
greater than 55 decibels, and the veteran has a threshold 
greater than 30 decibels at 1000 Hertz.  Such findings 
constitute Level III hearing, warranting a noncompensable 
rating.

VA audiometry in December 1999 found puretone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
LEFT
50
75
80
80

The average puretone threshold was 71 decibels.  Speech 
audiometry revealed speech recognition ability of 86 percent 
in the left ear. The provisions of 38 C.F.R. § 4.86 (2000) 
are not applicable, as the puretone thresholds are not all 
greater than 55 decibels, and the threshold at 1000 Hertz is 
greater than 30 decibels.  Those findings constitute Level 
III hearing in the left ear, warranting a noncompensable 
rating.

There is no medical evidence of record showing that the 
veteran has total deafness in his (nonservice-connected) 
right ear.

The veteran presented testimony regarding his hearing loss at 
a November 2000 Travel Board hearing before the undersigned.  
The veteran and his representative requested that he be 
provided an additional VA examination because in their 
opinion his left ear hearing loss was very close to the level 
which would warrant a compensable rating.  However, the level 
of left ear hearing loss shown, level V at worst, is well 
below what is needed to establish entitlement to a 
compensable rating (levels X & XI).  There is no evidence 
that the hearing loss has increased in severity significantly 
since the last examination.  Consequently, another 
examination at this time is not indicated.

The criteria for a compensable rating for unilateral hearing 
loss are not met.  The most recent evidence shows only a 
Level III hearing loss in the left ear.  While an August 1996 
evaluation showed Level V left ear hearing acuity, no other 
audiometry has shown left ear hearing loss greater than Level 
III.  In order to warrant a compensable rating for left ear 
hearing loss, the evidence must show a Level X or Level XI 
hearing loss.  The preponderance of the evidence is against 
the veteran's claim.  Hence, it must be denied. 


ORDER

A compensable rating for left ear hearing loss is denied.


REMAND

Although the veteran presented testimony regarding his left 
hand and right heel disabilities at his November 2000 hearing 
before the undersigned, he did not perfect an appeal as to 
those disabilities.  His testimony, and a VA Form 9, Appeal 
to Board of Veterans' Appeals submitted after the hearing, 
were dated on November 29, 2000, and were received subsequent 
to the expiration of the appeal period for December 1998 
rating decision on those claims.  The VA Form 9, and his 
hearing testimony, were received more than one year following 
the December 1998 rating decision to which he had previously 
filed a notice of disagreement, and more than 60 days 
following the issuance of the February 2000 statement of the 
case.  See, 38 C.F.R. § 20.302.

However, the RO also issued a rating decision on those claims 
in July 2000.  Therefore, the veteran's testimony and 
submission of the VA Form 9 constitute a notice of 
disagreement to the July 2000 rating decision on the issues 
of entitlement to an increased rating for residuals of a 
crush injury of the left hand and entitlement to an increased 
rating for residuals of the excision of a metallic foreign 
body from the right heel.  As no statement of the case has 
been issued pursuant, and subsequent, to that notice of 
disagreement, and no substantive appeal has been filed, those 
claims are not properly before the Board on appeal.  
38 U.S.C.A. § 7105.

The United States Court of Appeals for Veterans Claims has 
held that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
to the RO for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Furthermore, as was noted previously, during the pendancy of 
this appeal, the VCAA was enacted, mandating various duty to 
assist and notice requirements.  The VCAA applies to the 
claims here at issue.  

In light of the foregoing, those claims are REMANDED to the 
RO for the following:

The RO should ensure that all mandates of 
the VCAA are complied with and completed, 
and then issue the veteran and his 
representative a statement of the case 
regarding the issues of entitlement to 
increased ratings for residuals of a 
crush injury of the left hand and for 
residuals of excision of a metallic 
foreign body from the right heel.  The 
veteran should be informed of his appeal 
rights and of the actions necessary to 
perfect an appeal on those issues.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 

